Citation Nr: 9916789	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder 
secondary to herbicide exposure.

4.  Entitlement to service connection for a brain tumor 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970; he was discharged under honorable conditions.  He 
reenlisted in January 1973 and was discharged under other 
than honorable conditions in December 1974.  By an 
Administrative Decision in May 1998, it was determined that 
he was ineligible for the payment of VA benefits based on his 
period of active military service from January 1973 to 
December 1974, as it was terminated under other than 
honorable conditions.  38 C.F.R. § 3.12 (1998).

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1994 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).  This case was previously 
before the Board in May 1997 and remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
unequivocally shows that scoliosis pre-existed the veteran's 
honorable period of military service from August 1968 to May 
1970 and that such underwent no permanent increase in 
severity as a result thereof. 

2.  A diagnosis of PTSD has not been established.

3.  The veteran is not shown to have had a disability 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  Competent medical evidence has not been presented to show 
that the veteran developed a skin disorder or brain tumor as 
a result of herbicide exposure or that these disorders had 
their onset during active service or are otherwise related 
thereto.


CONCLUSIONS OF LAW

1.  The veteran's scoliosis clearly and unmistakably 
preexisted his period of honorable service in August 1968 and 
was not aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.304(b), 3.306 (1998).

2.  The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.126 (1998).

3.  The claims for service connection for a skin disorder and 
a brain tumor due to herbicide exposure are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  A review of service medical records from 
the veteran's first period of service shows a July 1968 
enlistment examination which noted mild scoliosis.  In July 
1969 the veteran was evaluated for skin infection of the 
right arm.  Service medical records are otherwise negative 
for psychiatric complaints or findings as well as complaints, 
treatment or diagnoses pertaining to Agent Orange exposure, 
skin disorders or symptoms suggestive of a brain tumor.  The 
veteran's physical examination in May 1970 indicated that he 
was found to be physically qualified for release from active 
duty. Service records from the veteran's second period of 
service from January 1973 to December 1974 show that in April 
1973 he was evaluated for complaints of lumbar pain diagnosed 
as acute lumbar strain.  It was noted that prior to this 
period of service the veteran had been involved in a motor 
vehicle accident.  On separation in December 1974 the veteran 
specifically denied recurrent back pain.  

A review of the veteran's DD Form 214 discloses that during 
his first period of service he served on active duty in the 
Republic of Vietnam during the Vietnam era and was awarded 
the Combat Action Ribbon.  

A discharge summary from Lee Hospital dated in April 1982 
show the veteran was hospitalized for complaints of 
headaches, numbness of the left side of the face and right 
hand and a seizure.  A computed tomography (CT) scan revealed 
questionable air in the left temporal area.  A biopsy of the 
mass showed an epidermoid which had eroded through the dura.  
The diagnosis at discharge was epidermoid tumor of the skull.  
It was noted that there was a second tumor of the middle ear 
area which was being evaluated by other doctors.

In February and August 1994 statements the veteran, in 
essence, asserted that exposure to Agent Orange in Vietnam 
led to his hospitalization in 1982 for removal of a brain 
tumor.  

On VA psychiatric examination in August 1994 the veteran 
denied any and all history or symptoms of a psychiatric 
nature, including PTSD and was in fact confused as to the 
nature of the examination.  He indicated his problems were 
instead related to Agent Orange and an epidermoid tumor of 
the skull in 1982 with a resultant seizure disorder.  He also 
reported that he had a tumor behind his left eye which has 
not been surgically removed because of danger to the brain.

On examination the veteran was alert, oriented in all three 
spheres, in good contact with routine aspects of reality and 
showed no signs or symptoms of psychosis.  He spoke in normal 
tones, rhythms and rates and was relevant and coherent in his 
conversation.  His mood appeared to be euthymic and his 
affect appeared reasonably enriched and well modulated.  The 
veteran denied any and all symptoms of a psychiatric nature 
other than to indicate that since his head surgery in 1982, 
he has had difficulty sleeping.  The examiner noted the 
veteran's memory and intellect appeared to be essentially 
intact but in general of a somewhat less than average 
capacity.  The overall clinical impression was one of alcohol 
abuse and dependence currently active.  The examiner stated 
that there was no indication of any other diagnosable 
psychiatric disorder and that the veteran did not appear to 
have PTSD.  The examiner further concluded that the veteran 
did not meet the criteria for PTSD and indeed denied any and 
all symptoms of a psychiatric nature at the present time.  

On general medical examination in August 1994 the veteran 
gave a history of a benign brain tumor which was resected 
from his left parietal region in 1982.  Following surgery he 
developed a seizure disorder treated with anticonvulsive 
medication.  His primary complaints were of headaches and 
occasional seizures.  He denied any history of a skin 
disorder.  Examination of the skin failed to disclose any 
pathology other than tattoos over the right arm.  The veteran 
had a well-healed postoperative scar, depressed over the left 
parietal region which was tender to the touch.  Examination 
of the musculoskeletal system was normal.  The remainder of 
the examination was also essentially within normal limits.  
The clinical impression was history of brain tumor, resected 
in 1982, diagnosed benign according to the veteran and 
seizure disorder secondary to brain tumor, presently under 
treatment and asymptomatic.  

The veteran testified at a RO hearing in September 1995 that 
he injured his back during service in 1969 while moving 
lumber.  He testified that he has had a continuation of back 
symptoms since service and that he was currently receiving 
treatment for his back from Dr. B. Cannon.  The veteran 
testified that he developed a brain tumor and episodic rash, 
primarily affecting the legs, as a result of Agent Orange 
exposure.  With respect to the issue of PTSD the veteran 
testified that in service he had the hazardous duty of mine 
sweeps.  He also testified that he witnessed the death of a 
fellow serviceman who was killed after stepping on a mine.  A 
friend of the veteran provided additional supportive 
testimony on the veteran's behalf.  

A magnetic resonance imaging (MRI) of the lumbar spine 
performed in November 1996 showed desiccation and posterior 
bulging of the L4 disc with bilateral foramen encroachment.  
There was also mild desiccation of the L5 disc.  An MRI of 
the brain was consistent with reoccurrence of the left 
epidermoid tumor.  A VA hospital summary shows the veteran 
was admitted in April 1997 for resection of the recurrent 
left temporal dermoid cyst.  

Additional evidence submitted in support of the claim 
includes a statement dated in September 1997 from the veteran 
relating that he was never treated by a Dr. Cannon.

I.  Low Back Disorder

Analysis.  Before assessing the merits of the veteran's 
claim, the Board notes that it finds the claim for service 
connection for a low back disability to be well grounded for 
purposes of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), 
in that it is a "plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board further finds 
that the statutory duty to assist has been satisfied.

Generally, a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
That presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.304(b) (1998).

In this regard, a pre-existing injury or disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertinent 
to the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.306(a) (b) (1998).  

The veteran's enlistment examination in August 1968 clearly 
establishes the preservice existence of scoliosis.  
Therefore, the Board needs next to determine whether the 
veteran's preexisting low back disability was aggravated 
during active duty.

The Court has stated that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993).  Therefore, 
a determination must be made as to whether the underlying 
disease process did indeed worsen or whether there was a mere 
exacerbation of symptoms during service.

A review of service medical records pertaining to the 
veteran's period of honorable service are negative for 
complaints, findings or evaluation associated with any back 
disorder and do not indicate any permanent effects to the 
underlying scoliosis during service.  In fact his May 1970 
separation examination showed no physical abnormalities.  
Likewise, the post service medical evidence is insufficient 
to establish an increase in disability as it does not show 
that the veteran received treatment on a regular basis for 
his back after service.  The record is completely devoid of 
evidence showing treatment for, or a diagnosis of, a low back 
disorder until 1996, more than twenty-five years after the 
veteran's separation from service in 1970.  Moreover, none of 
this evidence relates the veteran's current low back disorder 
to his service or any incident therein.  Thus, there is no 
competent evidence of a low back disorder of service onset.

Although the veteran injured his back during his later 
service in April 1973, resulting in a diagnosis of acute 
lumbar strain, there is no evidence of a nexus between that 
incident and the veteran's current low back disability.  
Regardless, the veteran is not entitled to VA compensation 
benefits based on his second period of service, which was 
terminated under other than honorable conditions.  See 38 
C.F.R. § 3.12(a ) (1998).

Overall, as the veteran's low back disorder was not shown to 
have been aggravated in service and a relationship between 
his current  back disorder and service is not demonstrated, 
the Board has no foundation upon which to allow the veteran's 
claim.


II.  PTSD

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the claim is not well-grounded, the veteran cannot invoke the 
VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

According to Cohen v. Brown, 10 Vet.App. 128 (1997), in order 
for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met: 1) a 
clear diagnosis of PTSD; 2) evidence of an inservice 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  
38 C.F.R. § 3.304(f) (1998).

In the instant case, there is no diagnosis of PTSD in the 
record.  A clear diagnosis of PTSD has not been established 
and thus the first prong of the test to establish well-
groundedness pursuant to Cohen, supra, has not been met. 

The Board notes that although the veteran was awarded the 
Combat Action Ribbon for his service in Vietnam, and thus was 
clearly exposed to combat, his claim for PTSD is nonetheless 
implausible since there is no medical diagnosis of this 
condition in the record.  As indicated above, a clear medical 
diagnosis of this disorder is one of the essential elements 
needed to establish service connection for PTSD.  On VA 
examination in August 1994 the diagnosis was alcohol abuse 
and dependence with no indication of any other diagnosable 
psychiatric disorder present.  In this case the veteran's 
symptoms have not been shown to meet the diagnostic criteria 
for PTSD.  Consequently, in the absence of any diagnosis of 
PTSD, the Board concludes that there is no reasonable basis 
to grant service connection for this disorder.  In the 
absence of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

Therefore, the Board finds that a well-grounded claim of 
service connection for PTSD has not been presented.  It 
follows that the VA has no duty to assist the veteran in the 
development of his claim.  In the absence of a well-grounded 
claim, the Board does not have jurisdiction to decide the 
merits of the matter, and the appeal must be denied.  
Boeck v. Brown, 7 Vet.App. 14 (1994).

III.  Agent Orange

Regarding Agent Orange exposure, the Board notes that a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(a), (d) (1998).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and were 
he diagnosed to have one of the diseases listed at 38 C.F.R. 
§ 3.309, he would be entitled to a presumption of Agent 
Orange exposure.  The Board further notes that the medical 
record indicates that the veteran's epidermoid skull tumor is 
not a disease listed at 38 C.F.R. § 3.309(e).  Thus, it is 
not deemed by VA to be etiologically related to exposure to 
herbicide agents used in Vietnam, and the regulatory 
presumption created by 38 C.F.R. § 3.309(e) does not apply in 
the veteran's case.

Furthermore, there is no competent evidence of record that 
the veteran's epidermoid tumor was due to Agent Orange.  The 
veteran's contentions, in this regard, are entirely 
unsupported by competent medical evidence.  Thus, the Board 
concludes that the veteran has not submitted any medical 
evidence in support of his contentions that herbicide 
exposure during service actually played a causative or 
contributory role in his epidermoid tumor.  The veteran has 
simply made a contention that this is the case, with no 
medical evidence in support of his argument.  However, this 
does not preclude the veteran from seeking service connection 
on a direct basis.

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In the veteran's case, service medical records are entirely 
negative for any complaints, findings or treatment of 
symptoms suggestive of a brain tumor or skin disorder.  To be 
well grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet.App. 261 (1992).  
With respect to the brain tumor, the medical evidence tends 
to establish that the veteran developed the tumor after 
separation from military service.  Post-service treatment 
records contain no clinical reference to the tumor until 
1982, many years after service discharge and there is no 
medical evidence of symptoms suggestive of an epidermoid 
tumor of service onset.  Thus, the second prong of Caluza is 
not satisfied as there is no evidence that the veteran 
incurred these disabilities in service.

Also the veteran has not brought forth any competent evidence 
that would establish a nexus between his current symptoms and 
active military service and no examiner has attributed the 
veteran's epidermoid tumor to military service.  Therefore, 
the third prong of Caluza is not satisfied as there is no 
medical evidence of record establishing a nexus between 
service and the veteran's disorder. 

The Board also notes that the medical evidence as outlined 
above fails to demonstrate that the veteran has a current 
skin disorder.  The veteran has not submitted any evidence of 
medical treatment for any skin disorder following his 
discharge from service and the August 1994 VA examination is 
entirely negative for clinical findings or a medical 
diagnosis of a skin disorder.  Moreover, without evidence of 
a current disability, the claim is not well grounded.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992).

Since there is no competent evidence that the a skin disorder 
or brain tumor were incurred in service, or are related to 
any event of service, the Board finds that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection.  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, this claim must be 
denied.  Boeck v. Brown, 6 Vet.App. 14 (1993).

While the veteran's and his friend's testimony and 
allegations of entitlement have been considered, their 
statements and testimony do not constitute competent medical 
evidence of causality, since, as laypersons, they are not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  LeShore v. Brown, 8 Vet.App. 406 (1995); Dean 
v. Brown, 8 Vet.App. 449 (1995).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder 
secondary to herbicide exposure is denied.

Entitlement to service connection for a brain tumor secondary 
to herbicide exposure is denied.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

 

